 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     WANDA BOGIE,                                     Case No. 1:20-cv-00044-NONE-BAM
10
                         Plaintiff,                   ORDER GRANTING MOTION TO
11                                                    WITHDRAW THOMAS R. KLINE AND
            v.                                        MICHELLE L. TIGER AS COUNSEL OF
12                                                    RECORD
     ETHICON, INC., et al.,
13                                                    (Doc. No. 62)
                         Defendants.
14

15
            Currently before the Court is a motion to withdraw Thomas R. Kline and Michelle L.
16
     Tiger as counsel of record for Plaintiff Wanda Bogie (“Plaintiff”). (Doc. No. 62.) Although
17
     entitled a motion to withdraw, the motion is in effect a notice of withdrawal and no noticed
18
     motion is required as Plaintiff continues to be represented by counsel in this matter. See Local
19
     Rule 182(d).
20
            Accordingly, for good cause appearing, IT IS HEREBY ORDERED that counsel Thomas
21
     R. Kline and Michelle L. Tiger are WITHDRAWN as counsel for record in this case. The Clerk
22
     of Court is directed to terminate Mr. Kline and Ms. Tiger as counsel for Plaintiff in the above-
23
     captioned matter.
24

25   IT IS SO ORDERED.
26
        Dated:      March 12, 2020                            /s/ Barbara   A. McAuliffe            _
27                                                        UNITED STATES MAGISTRATE JUDGE
28
                                                      1
